WOODLEY, Judge.
The conviction is for robbery; the punishment, five years in the penitentiary.
John Mager (or Major) was the victim of the alleged robbery. He testified that he left his work at the Air Base near Big Spring on a trip to his former home at San Angelo; that while he was waiting for a boy with whom he usually rode, appellant and three others asked him if he wanted a ride, and told him that if he had a dollar and would buy gas they would take him to San Angelo.
Mager, who was a Negro truck driver, got into the back seat, with the four who were white boys and strangers to him. The car was then driven to a service station where Mager produced a $20.00 bill and paid some $1.53 for gasoline, placing the change in his shirt pocket.
There was some beer and whisky in the car and the boys were drinking. It was suggested that the sheriff was out that way and the car was driven into a pasture, out of sight of the road. Three of the young men got out at this point and, follow*563ing a conversation behind the car, one of them got in the front seat on his knees and with a knife in his hand demanded that Mager give him $10.00. Mager testified that this boy asked him “Have you got $10.00 to let me have?” and he replied “No, I don’t have $10.00 to let you have.” The boy then said “Yeah, you have got it and I will prove it.” Mager opened his shirt pocket and gave him the $10.00 when the boy made some kind of demonstration.
This boy then returned to the others at the rear of the car. Appellant then came around and, as the boy with the knife stood at the back window, asked Mager for $5.00 which Mager gave him. The third boy then asked for money and Mager gave him what he had left.
The parties then returned in the car to the highway, where Mager got out. He walked to the cemetery nearby and reported to an ambulance driver that he had been robbed.
Mager testified: “When this defendant came around wanting the $5.00 I gave it over to him because I felt like if I didn’t give it to him it would have still been that they would have bunched up on me or hurt me about it. So I figured in my own mind the best way and easiest way to do it was to give it to him, because he asked for it. The way I was caught in that car, sitting in the back and with that guy with the knife and I couldn’t get out, why I was afraid of them.”
We find the evidence sufficient to sustain the conviction.
Appellant complains that the trial court refused to permit him to call two of his companions as witnesses, both of whom were under separate indictments for robbery of Mager. One of these witnesses had pleaded guilty to the charge against him and the indictment against the other was pending.
Appellant recognizes that under the provisions of Art. 711 C.C.P. defendants charged as principals, accomplices or accessories are incompetent as witnesses for each other, but relies upon those decisions holding that the pending charge must be for the same offense and not merely one growing out of the same transaction. He cites Cotton v. State, 92 Tex. Cr. R. 594, 244 S.W. 1027; Williams v. State, 66 Tex. Cr. R. 254, 146 S.W. 168; and Thomas v. State, 66 Tex. Cr. R. 326, 146 S.W. 878.
*564This rule is stated in 18 Tex. Jur. 229, Par. 134, as follows:
“The disqualifying fact under the statutes is that the witness and the defendant are charged with the same offense. The witness is not rendered incompetent if he is charged with an offense other than that for which the defendant stands indicted although the acts which the parties are alleged to have done were committed at the same time and constituted parts of a transaction in which they acted in concert.
“It is the charge lodged against them by the state, and not the acting together which works the disqualification.”
The basis for appellant’s contention appears to be that one of the witnesses was charged with having taken $3.00 from Mager while appellant was convicted for having taken $5.00.
In one count of the indictment against appellant he was charged with having obtained from Mager “corporeal personal property in the form of lawful money of the United States of America” by robbery. The indictment against each of the witnesses contained an identical allegation. The witnesses were therefore charged with the same offense as that charged in one of the counts of the indictment against appellant and were disqualified.
It is unnecessary that we pass upon the question as to whether the proffered witnesses would have been disqualified in the absence of such identical charges. It has been held, however, that the state is not required to prove the exact amount of money alleged to have been taken by robbery. See Bracher v. State, 72 Tex. Cr. R. 198, 161 S.W. 124 (alleged $10 — proved $14) ; Jones v. State, 64 Tex. Cr. R. 510, 143 S.W. 621 (proof as to any part of amount alleged held sufficient).
The submission to the jury was upon the theory of Mager having been put in fear of life or bodily injury and not upon an actual assault, but the jury’s verdict found appellant guilty of “robbery by assault.” Appellant contends that the court erred in rendering judgment upon this verdict because it was not responsive to the court’s charge.
We observe that the charge set out the provisions of Art. 1408 P.C. defining the offense of robbery which, the jury was told, may be committed by assault, or violence, or by putting in *565fear of life or bodily injury. Each of said means was properly charged in the indictment.
Art. 1408 P.C. defines but one offense, and the authorities cited by appellant are therefore inapplicable.
The remaining contention presented by appellant’s brief and argument relates to the following. After the jury had retired to consider their verdict, they sent a note to the judge by the bailiff wherein they asked if the jury could recommend a suspended sentence in the case. The judge replied to this communication in writing, saying “A suspended sentence is not applicable in a robbery case.”
Later the jury sent another note asking that certain testimony be read, and the judge again in writing replied “that under the law the request to have such testimony read cannot be granted.”
It is shown that appellant’s counsel was present and suggested the form of the answer to the first note, the answer being written in the judge’s chambers “just off from the courtroom.” It is also shown that counsel for appellant and for the state were present with the judge at the counsel table in the courtroom when the second note was answered and no objection was made to the answer or the form thereof.
The procedure governing communications between the court and jury is found in Arts. 676, 677 and 679 C.C.P. which read as follows:
Art. 676 V.A.C.C.P.:
“When the jury wish to communicate with the court, they shall so notify the sheriff, who shall inform the court thereof; and they may be brought before the court, and through their foreman shall state to the court verbally or in writing, what they desire to communicate.”
Art. 677: “The jury, after having retired, may ask further instruction of the judge as to any matter of law. For this purpose the jury shall appear before the judge in open court in a body, and through their foreman shall state to the court, verbally or in writing, the particular point of law upon which they desire further instruction; and the court shall give such instruction in writing, but no instruction shall be given except upon the particular point on which it is asked.”
*566Art. 679: “In felony but not in misdemeanor cases, the defendant shall be present in the court when any such proceeding is had as mentioned in the three preceding articles, and his counsel shall also be called.”
Appellant relies on White v. State, 149 Tex. Cr. R. 419, 195 S.W. 2d 141, and insists that here as in the White case appellant was not present. White v. State is not deemed applicable here because it is shown that appellant, though not at the counsel table nor in the judge’s chambers, was at all times sitting in the courtroom and was therefore “present in the court” as required by Art. 679 C.C.P.
Though not in strict compliance with the statutes mentioned, what occurred was with the knowledge and acquiescence of appellant’s counsel. We observe that no defense to the robbery charge was offered and the minimum punishment was assessed.
The judgment is affirmed.